Citation Nr: 1758388	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-11 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent prior to March 31, 2014, and to a rating greater than 70 percent thereafter, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Fritzie Moore Vammen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2003 to October 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

A December 2015 decision by the AMC increased the Veteran's disability rating for PTSD from 50 percent to 70 percent, effective March 31, 2014.  

In June 2017, the Veteran testified before the undersigned during a Board hearing.  A copy of the hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  Prior to May 31, 2014, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  

2.  During the entire appeal period, the Veteran's PTSD does not cause total occupational and social impairment.  

3.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to May 31, 2014, the criteria for a 70 percent disability rating for PTSD were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for a 100 percent disability rating for PTSD have not been approximated during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2017).  

3.  A TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was fulfilled by an April 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in June 2010 and November 2015.  The examinations took into consideration the Veteran's pertinent medical history, his lay assertions and complaints, and a review of the record.  The examinations are adequate.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

No further notice or assistance is required to fulfill the duties to notify or assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Increased Disability Rating for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability beginning from the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2017).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2017).  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 41 to 68.  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

A.  Prior to May 31, 2014

The Veteran underwent a VA examination in June 2010.  The Veteran reported that he was experiencing insomnia with frequent awakening and irritability.  He also reported that the symptoms had gotten worse over the last "two to four months."  He reported that approximately once per week, he would get tired enough that he would "crash" when he woke at 5:00 a.m. to take his daughter to the bus stop and then go back to sleep until about 11:00 a.m.  

The Veteran reported that he woke up in sweats.  The Veteran reported that his wife told him that he "hollers in [his] sleep," but he did not remember any nightmares.  The Veteran reported being more easily agitated and having a bad temper.  He stated, "[e]very little thing irritates me."  

The Veteran described his appetite as varied.  He reported gaining 20 pounds over the last year.  The Veteran did not describe any intrusive thoughts or hypervigilance.  The examiner, however, noted that "anxiety was evident with the Veteran during the examination."  

The Veteran reported that he and his wife, whom he married two months earlier, occasionally went out to restaurants and her sister's house, for 20 minutes.  He went to Walmart "some," but he mostly stayed home on the couch and watched TV.  He has no hobbies and no particular social life.  

The Veteran reported that he last worked for one week in May 2010, when he was "fired."  The Veteran reported that he was fired because of his many doctor's appointments.  He reported that the company told him that he was not "dependable."  When questioned about why his PTSD would make employment impossible, the Veteran stated, "[d]ays missed because of doctor's appointments and my temper."  Before that, the Veteran worked for two years at Stone Container and left because he could not get along with the supervisor.  

Upon further examination, the examiner noted that the Veteran was a casually groomed and cooperative throughout the interview, with his responses to questioning very minimal and little spontaneous information provided.  The Veteran's eye contact was good, and his speech was within normal limits with regard to rate and rhythm.  His mood was anxious and his affect was reported as appropriate to content. The Veteran's thought processes and associations were logical and tight with no loosening of associations or confusion noted.  

The examiner noted that the Veteran was oriented in all spheres and there was no evidence of delusions or hallucinations.  His insight and judgment were deemed to be fair to poor, and he denied any suicidal ideation.  The Veteran reported homicidal ideation only impulsively but denied any plan or intent.  The examiner noted that the Veteran was competent for VA purposes and was not in need of psychiatric hospitalization at the time of this examination.  The examiner described the severity of the Veteran's symptoms as "moderate."  

The examiner diagnosed chronic PTSD and assigned a GAF score of 48.  

Mental Health Notes dated in May 2010 note that the Veteran complained of having sleeping problems.  He reported irritability, insomnia and daytime fatigue as the main issues.  The Veteran reported that he avoids large crowds, looks out of his blinds constantly and feels jittery and agitated when he is around many people.  He reported that he feels irritable, but is fine when he is alone.  The examiner noted that "he denied feeling depressed even with current symptoms of depression present."  The Veteran denied suicidal or homicidal ideation, mania or psychosis.  A mental status examination noted that his mood was "irritable unless I am by myself."  His affect was blunted and restricted.  His speech was low volume and low rate.  His cognition was intact.  

Psychiatry Group Notes dated in June 2010 and August 2010 indicate that the Veteran expressed an interest in attending Outpatient PTSD Group Therapy and the Mindfulness-Based Stress Reduction program.  

In September 2010, the Social Security Administration (SSA) found the Veteran to be disabled due to mood disorders.  In September 2010, the Veteran underwent a mental diagnostic evaluation for the SSA.  He reported sleep disturbances.  He stated that he was irritable and used profanity and threw things when he was upset.  At the time of the evaluation he was married.  He stated that his wife made him shave and shower.  He prepared his own meals.  He sometimes forgot to take his medication.  For recreation he watched television.  He reported road rage.  He stated that he did not get along with his supervisors when he worked.  Upon examination, the Veteran was fairly well groomed.  He was attentive, able to respond appropriately to the examiner, and displayed no unusual behavior.  His motor activity level was normal.  He was not tearful, hyperactive, or explosive.  His mood was a little depressed.  His affect was congruent with the content of the conversation.  His emotional control was good.  A GAF of 51-60 was assigned.  

Medication Management Notes dated in October 2010 indicate that the Veteran was sleeping 3-4 per hours per night, which was an improvement over the 1-2 hours previously noted.  His appetite was reported as good and his concentration was poor.  No feelings of guilt or hopelessness were reported.  The Veteran denied suicidal and homicidal ideation.  A mental status evaluation revealed that his mood was anxious.  His affect was congruent and his speech hesitant with an anxious tone.  A GAF score of 48 was assigned.  

Notes dated in December 2010 indicate that the Veteran exhibited no manic or psychotic symptoms and his anxiety symptoms were moderately decreased.  The physician noted that the Veteran appeared to be remarkably anxious and on edge.  A mental status examination indicated a well-groomed male in mild emotional distress, nervous and timid but cooperative.  His affect was reported as anxious with prominent psychomotor agitation.  It was noted that his speech was hesitant, mumbling and stuttering.  No suicidal or homicidal ideation was reported.  

Progress Notes dated in April 2011 indicate that the Veteran's anxiety level was decreased moderately and he was maintaining a good appetite.  The physician noted that the Veteran "no longer 'seems on edge.'"  The physician also noted that the Veteran reported no feelings of guilt, hopelessness, suicidal or homicidal ideations.  The Veteran's energy and concentration were noted as "sufficient."  

Psychiatry Counseling Notes dated in December 2011 indicate that a Patient Health Questionnaire (PHQ-9) screen was performed and yielded a score of 23 which was suggestive of severe depression.  The physician indicated that the Veteran reported thoughts of taking his life.  The physician noted that the "[Veteran's] judgment demonstrates no suicidal ideation/behaviors/risk."  The physician noted that based on the evaluation, the Veteran should continue with "needed treatment."  

Psychiatry Counseling Notes dated in January 2012 indicate the Veteran's report of a significant increase in symptoms of anxiety and depression with infrequent thoughts of harming himself.  The physician noted that "based on this, I will increase his amitriptyline to 250 mg at bedtime and increase the Klonopin to 2 mg BID, and continue the Zoloft at 200 mg."  

Medication Management Notes also dated in February 2012, indicate that the Veteran reported his depression, anxiety, and irritability were worse than at the last appointment.  He reported decreased interest in his hobbies (fishing, hunting), decreased energy, feelings of worthlessness and excessive worry.  He reported occasional thoughts of hurting himself.  His appetite was stable.  He reported getting up at 5 a.m. to get his daughter ready for school but then sleeps until 11 a.m.  He denied having nightmares.  He reported restarting his PTSD class but has only been able to attend one due to the holidays.  He reported that he only spends about 1.5 hours daily with his wife and feels that is not enough.  The physician noted that his anxiety continued to be a significant impairment in his daily life.  No acute safety issues were noted.  

Medication Management Notes dated in March 2012 indicate that the Veteran was still very anxious, but his irritability was "some[what] better."  The physician noted that the Veteran's short-term memory and cognitive problems were due to Klonopin and "since it was not helping his anxiety that much anyway, and due to the cognitive [side effects] I will decrease Klonopin."  The Veteran agreed to an increased trial of Zoloft to target his anxiety.  

Medication Management Notes dated in May 2012, indicate the Veteran's denial of any suicidal or homicidal ideations and thoughts of harming himself or others.  The Veteran described his mood as "been better" and admitted to feeling very anxious.  The physician noted that he had a difficult time conveying his thoughts, feelings, and information.  His affect was congruent with stated mood and restricted range, "although slightly more reactive than in the past."  The physician noted that the Veteran appeared anxious, without delusions and was not much better or worse than the last encounter.  
Medication Management Notes dated in June 2012 indicate that the Veteran smiled when he talked about his daughter and her having a good summer .  He also reported that he had a recent bout with anxiety while seated on his couch playing a video game.  A mental status examination dated in July 2012, noted that the Veteran's mood was "aggravated."  His speech clipped, anxious and non-pressured.  No suicidal or homicidal ideations were reported.  

Medication Management Notes dated in August 2012 note that the Veteran had good eye contact.  His mood was anxious.  His affect was congruent with stated mood and restricted range.  The examiner noted that the Veteran appeared anxious but laughed occasionally.  The Veteran planned to continue with individual therapy.  

Medication Management Notes dated in November 2012 indicate the Veteran's complaints of anxiety.  He reported that his mother recently died and he had separated from his wife.  However, he was getting good sleep, without nightmares, and no depression.  He also reported no suicidal ideation and that he was still sober.  The physician noted that he continued to have severe anxiety and continued to take medication.  There was no evidence of suicidal or homicidal ideations, paranoia or mania.  

A Mental Health Consult dated in December 2012 indicates that the Veteran's mother died unexpectedly.  While relaying details of her death, the physician noted that he appeared close to tears.  The mental status examination revealed that the Veteran was casually dressed and cooperative.  His mood was sad and anxious.  His affect congruent with stated mood.  His speech was normal rate and quiet with an anxious tone.  No suicidal or homicidal ideations or delusions were reported.  

Medication Management Notes dated in February 2013 indicate the Veteran's complaint of anxiety.  He reported that he moved back in with his wife.  He reported being worried and anxious at all times of the day and "sometimes" had panic attack symptoms such as shortness of breath (SOB) and palpitations.  The panic symptoms were worse when he forgets to take his propranolol, which happened frequently.  He denied insomnia and reported sleeping well as long as he took his medication.  He reported that the medication was not helping his anxiety symptoms.  He denied any suicidal or homicidal ideations or hallucinations.  

Mental Health Medication Management Notes dated in April 2013 indicate that the Veteran reported that regarding his anxiety, he is "the same."  He also reported being "OK" with living with his uncle after separating again from his wife.  He is enjoying fishing.  He also reported that he forgets to take medications often but for the last 1.5 weeks he had not.  The physician noted that "he objectively looks less anxious today... [and as] always, he is a poor historian, answer[ing] many questions with 'I don't know or a shrug."  The physician noted that his energy, appetite, concentration, and sleep were at baseline and there was no suicidal or homicidal ideation or hallucinations, mania or paranoia.  

A mental status examination revealed that the Veteran's mood was the "the same."  The examiner noted that his affect was anxious but less so than usual.  His speech was clipped, in an anxious and non-pressured tone.  His thought process was linear and organized.  No suicidal or homicidal or paranoia was reported.  His attention/concentration was noted as intact with no impairment as was his short-term and remote memory.  

Mental Health Medication Management Notes dated in April 2014, indicate that the Veteran reported that he only slept 1-2 hours per night.  He reported that the PTSD group was not very helpful and that he drinks, once every 3-4 months, enough to get drunk.  He reported that he has had one black-out.  He denied suicidal and homicidal ideation.  The physician noted no signs of suicidal, homicidal, AVH, mania or paranoia.  The mental status examination revealed that the Veteran was anxious but less than usual.  His concentration was intact, as was his short-term and remote memory.  

During this period, prior to May 31, 2014, the Veteran's GAF score ranged from 41, the lowest in May 2010, to 65, the highest in August 2011.  

The Veteran submitted lay evidence in support of his claim.  The Veteran provided lay statement, dated August 2010, from his mother, D. H., who stated that the Veteran turned 19 while "fighting in Iraq and came home a withdrawn man who avoided his family, friends, and took up drinking.  He would blow up at anything and fought, hitting whatever was close.  He sits around the house, doing nothing and if you ask him questions, he would answer, I don't know, whatever you think, I guess."  She also stated that he did not bathe, put on clean clothes or brush his teeth.  

In light of the evidence presented above, the Board finds that the frequency, severity, and duration of the Veteran's PTSD symptoms prior to May 31, 2014, are more closely described as causing occupational and social impairment with deficiencies in most areas such as work, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130 (2017).  The 70 percent rating criteria contemplate the Veteran's symptoms as are described above.  

The Veteran's PTSD is not more closely described by total occupational and social impairment.  During this period prior to May 31, 2014, the Veteran reported homicidal and suicidal ideation.  During his June 2010 VA examination, the Veteran reported that he had homicidal ideations.  The VA examiner, however, noted that although his anxiety continued to be a significant impairment in his daily life, he noted no "acute safety issues."  The physician noted that "[Veteran's] judgment demonstrates no suicidal ideation/behaviors/risk."  In Psychiatry Counseling sessions in January and February 2012, the Veteran presented with infrequent thoughts of harming himself.  In the January session, the physician increased the Veteran's medications.  In the February session, the physician noted no acute safety issues.  The severity of his suicidal and homicidal ideation is not such that it is more closely described as causing total occupational and social impairment.  The Veteran has experienced difficulty with memory loss, sleep disturbance, and mood disturbance.  However, the evidence does not show that they are so severe as to cause total occupational and social impairment.  

The probative evidence of record does not show that the particular symptoms associated with the higher percentage or others of similar severity, frequency, and duration result in total occupational and social impairment.  Therefore, a 100 percent rating is not warranted for this period prior to May 31, 2014, and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  

For the above-said reasons, the Board finds that the medical evidence of record supports a disability rating of 70 percent, but no higher, for PTSD for the period prior to May 31, 2014.  38 C.F.R. § 4.7 (2017).  

B.  Beginning May 31, 2014

The Veteran underwent a VA examination in November 2015.  The examiner noted that the Veteran had a diagnosis of PTSD, and it was the only mental disorder diagnosed.  The examiner specifically found that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, which is contemplated by the 70 percent criteria.  

The Veteran reported that he lived alone.  He and his wife separated two years ago because the relationship became contentious.  The Veteran reported that he was not currently receiving mental health treatment.  The Veteran reported that about once a month he drinks to the point of intoxication.  He denied drug use.  

The Veteran also reported that he had not worked since 2010 when he was fired for absenteeism.  He had many VA appointments which caused him to miss work.  

The examiner diagnosed PTSD.  The examiner also noted that the Veteran exhibited persistent avoidance of stimuli associated with the traumatic event.

The examiner noted that the Veteran exhibited negative alterations in cognitions and mood associated with the traumatic event as evidenced by persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and persistent inability to experience positive emotions.  The Veteran also exhibited marked alterations in arousal and reactivity associated with the traumatic event.  

The examiner indicated that the Veteran displayed marked anxiety and was able to manage his financial affairs.  He noted that the following symptoms actively applied to the Veteran's diagnoses: depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships and suicidal ideation.  

The Veteran's post service treatment notes, dated in June 2014 indicate that his PTSD symptoms were "about the same."  The Veteran denied nightmares, checking locks and roaming the house.  He reported that he continued to isolate himself at home because being around people made him anxious.  He reported that sleep was still an issue.  A GAF score of 60 was assigned.  

Clinical Notes dated in August 2014 indicate that the Veteran reported that he had nightmares once a month.  He reported that his PTSD symptoms were "about the same" because of anxiety.  He reported that his mood was "okay I guess."  He reported that he was not able to do things with people.  He denied guns in his house.  He reported feeling hyped-up when he is around people.  He reported that he still drank alcohol, once per month, until he was drunk, but denied drinking until he passed out.  He endorsed seeing his nine-year-old daughter.  A GAF score of 60 was assigned.  

Mental Health Management Notes dated in October 2014, indicate that the Veteran was still having problems with anxiety.  His sleeping was noted as better.  He reported having irritable mood and intermittent anxiety about twice per week.  He denied suicidal ideation.  A mental status examination revealed blunted affect.  His short-term and remote memories were noted as intact as was his concentration.  A GAF score of 63 was assigned.  

Mental Health Medication Management Notes dated in January 2015, indicate that the Veteran reported poor sleep, with only 2-3 hours of sleep per night, poor concentration, anhedonia and poor energy.  He had two anxiety attacks with pressure on his chest, feeling weak and then blacking out.  He denied feelings of hopelessness or worthlessness.  He reported that he lived alone and was not working.  

Upon examination, the examiner noted that the Veteran's affect was slightly blunted but that he did smile "some."  His speech was noted to be normal rate and rhythm but was slightly anxious.  His thought processes were linear and organized.  The physician noted no suicidal or homicidal ideations or audio or visual hallucinations.  The Veteran was oriented to person, place and time.  His short-term and remote memory were intact, as were his attention and concentration, with no impairment.  His language was noted to be within normal limits.  The examiner continued a diagnosis of PTSD.  The examiner recommended melatonin for sleep and suggested that the Veteran continue with Zoloft and start hydroxyzine.  A consult was placed for group therapy to teach him coping skills for his depression and anxiety.  A GAF score of 52 was assigned.  

The Veteran testified at a Board hearing in June 2017.  He provided competent and credible testimony.  He testified that his anxiety comes on randomly, with shortness of breath and "he feels like his heart is going to tear out of his chest and he is going to get sick and pass out."  In crowds, he becomes overwhelmed, and as a result, he does not go out.  If he has to go out, he goes during the middle of the day when there are fewer people out.  The Veteran also testified that because of his PTSD, he has been pulling out his facial hair.  As a result, he now has bald spots in his beard from where he pulled out the hair.  

The Board finds that the medical and lay evidence of record beginning on May 31, 2014, show that the Veteran's PTSD symptoms are of the frequency, severity, and duration such that they produce occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Total occupational and social impairment, however, is not shown.  No VA examiner or VA physician has found that the Veteran exhibited persistent delusions, grossly inappropriate behavior, and persistent danger of hurting himself or others or was disoriented to time and place.  In actuality, the Veteran's thought processes have been continuously noted as normal.  The Veteran is able to maintain a relationship with his 12-year-old daughter and his wife, albeit, he only sees his wife about 1.5 hours per day.  During this period, his GAF scores ranged from 52 to 60, which indicate moderate symptoms.  The November 2015 VA examiner noted suicidal ideation as a symptom applicable to the Veteran's diagnosis of PTSD.  However, he did not find that it was of the frequency, severity, and duration to result in total occupational and social impairment.  The Board notes that although the risk of self-harm is contemplated by the 100 percent criteria, which addresses whether one is a persistent danger to himself or others, the VA examiner noted that the Veteran's overall symptoms are productive of occupational and social impairment with deficiencies in most areas, which is contemplated by the 70 percent criteria.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  

The Veteran's symptoms beginning on May 31, 2014, do not result in the required level of impairment occupational and social impairment to be more closely approximated by the 100 percent criteria.  

For these above-said reasons, the medical evidence of record does not support a disability rating greater than 70 percent for PTSD beginning on May 31, 2014.  38 C.F.R. § 4.7 (2017).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. 4.3 (2017).  There is no evidentiary basis upon which to assign a rating greater than 70 percent beginning May 31, 2014, and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  

III.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

Beginning on September 23, 2010, the Veteran had three service-connected disabilities: PTSD, rated at 50 percent disabling; chronic diarrhea with constipation, rated at 30 percent disabling; and right ankle sprain, rated at 10 percent disabling for a combined rating of 70 percent.  In a rating decision of September 2015, the AMC increased the Veteran's PTSD rating from 50 to 70 percent, effective March 31, 2014, and his combined rating increased to 80 percent, effective March 31, 2014.  The criteria set forth in 38 C.F.R. § 4.16 (a) have been met during the appeal period.  

The Veteran contends that he was laid off from his job in May 2010 because he missed too many days for doctors' visits and attending PTSD classes.  Additionally, he testified that had problems at work with losing his temper "a lot" and was written up many times for not getting along with co-workers.  

The Veteran underwent a VA examination in June 2010.  The examiner noted that although the Veteran had not been in treatment for over three years, he stated that he had been doing much better.  The examiner concluded that there was no evidence to suggest that the Veteran's symptoms were so persistent that he would be unable to obtain and maintain gainful employment.  Additionally, he noted that:

the Veteran recently restarted treatment and has some notations in his record of some medication noncompliance in the past.  With medication compliance and treatment, it is likely that the Veteran's symptoms will abate and he will improve in functioning a significant amount.  The Veteran's current symptoms do not preclude gainful employment, nor do they have a significant impact on social functioning or behavior.  Severity is deemed to be moderate and has persisted off and on for years although the Veteran was reportedly much improved for some time.  There is no impairment in thought processes, or communication noted.  I find no evidence of any other psychiatric disorders except possibly an axis II diagnosis.  The Veteran's functioning does not appear to be significantly changed since his last Compensation and Pension examination in 2007, if anything, it is slightly better.  

The Veteran underwent another VA examination in November 2015.  The examiner noted that the Veteran's PTSD symptoms were severe, but did not preclude all employment.  

The Veteran in his June 2017 hearing challenged the June 2010 and November 2015 VA examiners findings as beyond the scope of their specialty.  His representative argues that their conclusion that the Veteran should be able to work is "internally inconsistent with the C & P examinations."  

The Board notes that the Veteran is in receipt of SSA benefits since October 2013 for mood disorders.  

In support of his claim, the Veteran has provided private medical records from the SSA, which described his PTSD.  Dr. K. C., a medical consultant, provided a functional capacity assessment of the Veteran for SSA benefits.  Dr. K. C. indicated in her October 2010 report that the Veteran was "markedly limited" in his ability to complete a normal workday and work week without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  

Additionally, a Mental Diagnostic Evaluation by the SSA psychologist, Dr. K. H., Ph. D., dated in September 2010, diagnosed the Veteran with PTSD.  Dr. K. H. noted that the Veteran had the ability to understand and carry out and remember basic work-like tasks.  However, he "would respond adequately to work pressure in a work-like setting if his anxiety was stabilized."  

In May 2017, the Veteran provided a Vocational Evaluation from Vocational Consultant, D. A. T., MTS, CRC.  D. A. T. indicated that he reviewed the Veteran's post service VA treatment records, the VA examinations and the disability records from SSA.  He concluded that the Veteran's service-connected PTSD, right ankle disability and his chronic diarrhea with constipation "more likely than not prevented from obtaining or retaining substantially gainful employment.  Substantially gainful employment would provide an annual income that exceeds the poverty threshold for one person."  

Moreover, D. A. T. noted that Dr. K. C. indicated in 2010 that the Veteran:

was markedly limited in his ability to complete a normal work-day and work week without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  The inability to complete the work day and work week alone preclude work.  In addition, the unreasonable number of and length of rest period also preclude working.  More recently in 2015, [the November 2015 VA examiner] found that [the Veteran] had deficiencies in most areas for occupational and social functioning, such as work and judgment in thinking and/or mood.  The symptoms described were noted to cause clinically significant impairment in social, occupational and other important areas of functioning.  [The VA examiner] also noted that [the Veteran] would have difficulty establishing and maintaining effective work relationships.  These symptoms were noted to be severe.  I disagree with the doctor's comment that [the Veteran] is not precluded from all employment.  Based on my experience and training as a Vocational Consultant, a person with the symptoms described by the doctor would most definitely preclude all employment.  

The Board finds D. A. T.'s opinion highly probative.  

The Veteran's mother, D. H., provided a statement dated in August 2010 stating that the Veteran "could not hold a job because of his temper and would argue with everyone."  The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 8 Vet. App. 398 (1995).  The Board finds that the Veteran's mother is competent to report her observations regarding the effects of the Veteran's service-connected PTSD.  The lay evidence is also credible.  

In light of the lay testimony and medical evidence presented, the Board finds that the severity of the Veteran's service-connected disabilities precludes him from being able to obtain and maintain substantially gainful employment.  The Board finds that overall, the evidence shows that the Veteran has consistently experienced severe functional impairment as a result of his service-connected PTSD, diarrhea with constipation and knee disability, which have caused him not to be able to secure and follow substantially gainful employment.  

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Reviewing the totality of the evidence, the Board finds that the Veteran's service-connected disabilities coupled with his educational/training background and employment history, likely preclude him from securing and following any substantially gainful employment (either physical or sedentary).  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 70 percent disability rating for PTSD is granted, prior to May 31, 2014, subject to the laws and regulations governing the payment of monetary benefits.  

A disability rating greater than 70 percent for PTSD is denied.  

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


